Hawes, Justice.
The appeal in this case was originally transmitted to the Court of Appeals and by that court transferred to this court because one of the grounds of enumerated error related to the refusal of the court to consider an amendment to the complaint seeking a reformation of the contract sued on. Upon examination of the record, it appears that the notice of appeal was timely filed on February 28, 1969. The transcript was not filed until November 13, 1969. The record, as originally transmitted to the Court of Appeals and the supplemental record transmitted upon the request of appellant, contains four orders granting extensions of time for the filing of the transcript. The second of these orders which was timely entered on June 19, 1969, extended the time for filing the transcript to July 21, 1969. The next order in point of time was entered on August 25, 1969, and extended the time for filing the transcript to October 27, 1969. No extension of extension of time covering the period from July 21, 1969, to August 25, 1969, appears. It is the duty of the appellant to see that the transcript is filed within 30 days from the date the notice of appeal is filed for inclusion in the record to be transmitted to this court, or else to obtain within such 30-day period an extension of time for the filing of such transcript, and to thereafter obtain extensions of time, if need be, before the expiration of any previous extension of time. See Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126). Any failure on the part of the appellant in this regard will be regarded by this court as rendering the appeal a stale one caused by the laches of the appellant. There being in this case a period of 35 days during which no order extending the time for the filing of the transcript was obtained, the appeal must be dismissed.

Appeal dismissed.


All the Justices concivr.